     Case 1:18-cv-00566-TJM-CFH Document 154 Filed 12/20/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK

NATIONAL RIFLE ASSOCIATION OF                     §
AMERICA,                                          §
          Plaintiff,                              §   CIVIL CASE NO. 18-CV-00566-TJM-
v.                                                §   CFH
                                                  §
ANDREW CUOMO, both individually and               §   NOTICE OF MOTION BY PLAINTIFF
in his official capacity; MARIA T. VULLO,         §   FOR LEAVE TO FILE SECOND
both individually and in her official capacity;   §   AMENDED COMPLAINT AND JURY
and THE NEW YORK STATE                            §   DEMAND
DEPARTMENT OF FINANCIAL                           §
SERVICES,                                         §
                 Defendants.                      §




       PLEASE TAKE NOTICE that pursuant to Rules 15(a) and 16(b) of the Federal Rules of

Civil Procedure and upon the annexed proposed Second Amended Complaint and redline version

showing changes from the First Amended Complaint, the accompanying memorandum of law,

and all other papers and proceedings in this matter, Plaintiff National Rifle Association of

America (the “NRA”), by their undersigned counsel of record, will move this Court before the

Honorable Christian F. Hummel, in the United States District Court, Northern District of New

York, Albany, New York, on a date to be designated by the Court, for an order granting leave to

file its Second Amended Complaint and Jury Demand.
     Case 1:18-cv-00566-TJM-CFH Document 154 Filed 12/20/19 Page 2 of 2



      The parties held a court conference with Magistrate Judge Hummel regarding the

proposed motion on December 4, 2019.

Dated: December 20, 2019                       Respectfully submitted,


                                       By:      /s/ William A. Brewer III
                                             William A. Brewer III (Bar No. 700217)
                                             wab@brewerattorneys.com
                                             Sarah B. Rogers (Bar No. 700207)
                                             sbr@brewerattorneys.com
                                             BREWER, ATTORNEYS & COUNSELORS
                                             750 Lexington Avenue, 14th Floor
                                             New York, New York 10022
                                             Telephone: (212) 489-1400
                                             Facsimile: (212) 751-2849

                                             ATTORNEYS FOR THE NATIONAL
                                             RIFLE ASSOCIATION OF AMERICA
